DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 17/252,070, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 6 of the instant application states that the thickness of the second substrate is greater than a thickness of the third substrate.  There is no support for this in the prior-filed application (17/252,070).  Although the specification of the prior-filed application states that the second substrate is rigid and the third substrate is flexible, it is not inherent that the second substrate is thicker than the third substrate.
	Claim 7 of the instant application states that the third substrate is connected to an outer lateral surface of the second substrate.  While the prior-filed application (17/252,070) states that the connection part 61 of the third substrate 60 is connected to the second substrate 30 (page 15 lines 14-16), it is never stated where the actual connection point between the third substrate and the third substrate is.  In addition, as shown in fig. 2, it appears that the connection point is somewhere on the underside of the second substrate 30 and it is therefore unclear if the connection point is connected to an outer lateral surface or not.  Therefore, it is not inherent that the third substrate is connected to an outer lateral surface of the second substrate as claimed.
	Claims 16 and 20 of the instant application state that the lens is disposed on the image sensor.  The prior-filed application (17/252,070) states that the lens module is accommodated in the hole 211.  Therefore, the lens is not disposed on the image sensor.  In addition, the lens driving device shown in figs. 10-12 is said to be connected to the first substrate 20 and is shown in figs. 19-20 as being disposed on the first substrate.  The image sensor 10 or 1010 seems to be untouched by the lens or the lens driving device.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claims 16 and 20 state that the lens is disposed on the image sensor.  However, according to the specification, both the lens and the lens driving device are not disposed on the image sensor.  Rather, according to the specification, the lens is disposed above the image sensor not on it.  The term “disposed on” in claims 16 and 20 seems to be used by the claim to mean “disposed above,” while the accepted meaning is “contacting.” The term is indefinite because the specification does not clearly redefine the term.  For the purpose of examination, it is assumed that the term “disposed on” is meant to say “disposed above”.  Regarding claims 17-19, they depend from claim 16 and therefore are rejected for the same reasons as claims 16 and 20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 9-10, 12-14, 16-17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,356,610 in view of Hu et al. (US 2017/0289457 A1). 
Regarding claim 1, claim 16 of ‘610 teaches all the limitations of instant claim 1 except that the image sensor moves in a direction perpendicular to the optical axis and the second substrate moves with respect to the first substrate using the coil and magnet.  Specifically, claim 16 states that the third substrate electrically connects the first substrate and the second substrate and that the image sensor is disposed on the second substrate.  In addition, if a ball is disposed between the first and second substrate, it can be said that the second substrate is disposed on the first substrate via the ball.
However, the examiner maintains that it was well known in the art to provide this, as taught by Hu. 
In a similar field of endeavor, Hu discloses wherein the image sensor (IM; fig. 9) moves in a direction perpendicular to an optical axis direction (O; fig. 9) with respect to the lens (Lens would be in space 301 of holder 30; [0041]; fig. 1) by the interaction between the first coil (C7; fig. 9) and the first magnet (M3; fig. 9; [0051]).
Claim 16 of ‘610 teaches a first substrate and an image sensor disposed on a second substrate.  Hu teaches moving the image sensor with respect to the first substrate in a direction perpendicular to the optical axis direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 16 of ‘610 by applying the technique of moving the image sensor with respect to the first substrate in a direction perpendicular to the optical axis direction to achieve the predictable result of performing image stabilization.

Regarding claim 2, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), in addition, Hu discloses, a second coil (C2; fig. 3) and a second magnet (M; fig. 3) configured to move the lens in the optical axis direction ([0042]). 
The combination teaches moving the image sensor with respect to the first substrate in a direction perpendicular to the optical axis.  Hu additionally teaches a coil and magnet used to move the lens in the optical axis direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 16 of ‘610 by applying the technique of providing a coil for moving the lens in an optical axis direction to achieve the predictable result of performing autofocusing.

Regarding claim 4, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), however, the combination, fails to explicitly disclose the upper surface of the image sensor is disposed lower than an upper surface of the second substrate.  However, the examiner maintains that it was well known in the art to provide this, as taught by Hu. 
In a similar field of endeavor, Hu discloses wherein the upper surface of the image sensor (IM) is disposed lower than an upper surface of the second substrate (10; fig. 9).
The combination teaches an image sensor disposed on the second substrate.  Hu teaches an image sensor disposed in a groove of the second substrate so that the top surface of the image sensor is lower than the upper surface of the second substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed disposition of the image sensor with the second substrate with disposing the image sensor in a groove within the second substrate as in Hu to achieve the predictable result of reducing the height of the device.

Regarding claim 9, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), in addition, Hu discloses, wherein the first magnet (M3) is overlapped with the first coil (C7) in the optical axis direction (fig. 9). 
The combination teaches a coil and a magnet which move the image sensor with respect to the first substrate.  Hu teaches a coil and a magnet which move the image sensor with respect to the first substrate wherein the coil and magnet overlap in an optical axis direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed arrangement of the magnet and coil with an arrangement where the magnet and coil overlap in an optical axis direction to achieve the predictable result of controlling the image sensor to move to correct image blur.

Regarding claim 10, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), in addition, Hu discloses, wherein the first magnet (M3) is disposed upper than the first coil (C7) (fig. 9; “Upper” is not defined with respect to any point therefore depending on which way fig. 9 is viewed, the magnet M3 is above the coil C7). 
The combination teaches a coil and a magnet which move the image sensor with respect to the first substrate.  Hu teaches a coil and a magnet which move the image sensor with respect to the first substrate wherein the coil and magnet overlap in an optical axis direction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed arrangement of the magnet and coil with an arrangement where the magnet and coil overlap in an optical axis direction to achieve the predictable result of controlling the image sensor to move to correct image blur.

	
	
 Regarding claim 12, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), in addition, Hu discloses, wherein the first substrate comprises a groove (RII fig. 10) formed on an upper surface of the first substrate (50), and
wherein the ball (B; fig. 10) is disposed on the groove of the first substrate (figs. 9-10). 
The combination teaches a ball between the first and second substrates.  Hu teaches a ball between the first and second substrates and disposed on a groove of the first substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of Hu to achieve the predictable result of holding the ball in place and reducing the height of the device.

Regarding claim 13, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), in addition, Hu discloses, wherein the first coil (C7) is overlapped with the ball (B) in the optical axis direction (fig. 9). 
The combination teaches a ball between the first and second substrates.  Hu teaches a ball between the first and second substrates and overlapped with the coil.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed arrangement of the ball and coil with an arrangement where the ball overlaps the coil to achieve the predictable result of guiding the movement of the image sensor when driven by the coil.

Regarding claim 14, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), in addition, Hu discloses, wherein the first [magnet] (M3; fig. 9) is disposed on the first substrate (50), and
wherein the first [coil] (C7; fig. 9) is disposed on the second substrate (10) and facing the first [magnet]. 
The combination teaches a first coil and a first magnet.  Hu teaches a first coil disposed on the second substrate and a first magnet disposed on the first substrate which move the image sensor with respect to the first substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the combination by applying the technique of moving the image sensor with respect to the first substrate in a direction perpendicular to the optical axis direction to achieve the predictable result of performing image stabilization.
In addition swapping the locations of the coil and magnet would be obvious design choice (Reversal of Parts; MPEP 2144.04 VI. A.) as swapping the locations of the coil and magnet would not change the operation of the device.

Regarding claim 16, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).

Regarding claim 17, it recites similar limitations to claim 2 and is therefore rejected for the same reasons as stated above (see claim 2).

Regarding claim 19, it recites similar limitations to claim 4 and is therefore rejected for the same reasons as stated above (see claim 4).


Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,356,610 in view of Hu further in view of Official Notice.

Regarding claim 15, claim 16 of ‘610 and Hu, the combination, discloses everything claimed as applied above (see claim 1), however, the combination fails to explicitly disclose the camera device of claim 1 disposed on a main body having a display which displays an image captured by the camera.  However, the examiner takes official notice of the fact that it was well known in the art before the effective filing date of the claimed invention (AIA ) to provide this.
The combination teaches a camera device.  Providing camera devices in smart phones having displays used as viewfinders is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to improve the combination by applying the technique of providing the camera device within a smart phone having a display used as a viewfinder to achieve the predictable result of allowing the user to preview a captured image.

	
 Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 and 17 of U.S. Patent No. 11,356,610. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 20, claims 16 and 17 teach all the limitations of instant claim 20.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al. (US 2017/0289457 A1) hereinafter referenced as Hu.

Regarding claim 20, Hu discloses A camera device comprising:
a first substrate (50);
a second substrate (10) disposed on the first substrate (Via balls B; fig. 9);
an image sensor (IM; fig. 9) disposed on the second substrate;
a first coil (C7) and a first magnet (M3) configured to move the second substrate by an interaction; and
a lens (Lens is within holder 30 which is in U4 disposed above U3; figs. 1 and 7) disposed on the image sensor.

Allowable Subject Matter
Claims 3, 5-8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3, 5-8, and 11, the prior art of record fails to disclose a flexible printed circuit board configured to movably support the second substrate with respect to the first substrate and electrically connect the image sensor and the first substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh (US 2022/0191359 A1) discloses an image sensor 444 disposed on a second substrate 443 which is disposed on base 410 wherein the image sensor 444 moves according to coil 310 and magnet 320 (fig. 9).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        11/2/2022